        Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


VELMON BRASWELL,                     :
  plaintiff,                         :
                                     :
       v.                            :   case no. 3:20cv134(AVC)
                                     :
BRIAN NORTON, ET AL.,                :
  defendants.                        :

                       RULING ON PENDING MOTIONS

       The plaintiff, Velmon Braswell, currently resides in New

Haven, Connecticut.      He initiated this action by filing a

complaint pursuant to 42 U.S.C. § 1983, against the defendants,

parole officers Brian Norton, John Doe 1, John Doe 2 and Jane

Doe.   He claims that as of December 13, 2019, he was on parole

and resided at a halfway house in Hartford, Connecticut.            On

that date, the defendants located him in the program manager’s

office, handcuffed him in a way that caused him pain in his left

hand and right shoulder and then placed him in a vehicle to be

transported to Hartford Correctional Center.

       Braswell has filed two motions to amend, two motions for

service, a motion to compel and two motions seeking injunctive

relief.     For the reasons set forth below, the first motion to

amend is granted, the second motion to amend and the motion to

compel are denied as moot and the motions for service and for

injunctive relief are denied.
       Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 2 of 9




I.    Motions to Amend [ECF Nos. 13, 17]

      In both motions, Braswell seeks leave to file an amended

complaint in order to identify the Doe defendants.          He states

that he has identified parole officer John Doe 1 as officer

Schmidt, parole officer John Doe 2 as officer Byrd and parole

officer Jane Doe as officer Howlett.

      Under Federal Rule of Civil Procedure 15(a)(1)(B), a party

may amend its complaint only once as a matter of course

within twenty-one (21) days after service of a pleading that is

responsive to the complaint or the service of a motion to

dismiss, motion for a more definite statement, or motion to

strike under Rules 12(b), (e), and (f).        Because the defendants

have not filed an answer or other response to the complaint,

Braswell may amend his complaint as of right.         Accordingly, the

court grants the first motion to amend and denies the second

motion to amend as moot.     Because Braswell has not attached a

proposed amended complaint to either motion, the court will

permit him twenty days to file an amended complaint.

II.   Motion to Compel [ECF No. 11]

      Braswell asserts that on February 11, 2020, he mailed a

request for production of documents to parole officer Norton,

seeking the names of the Doe officers who were listed as

                                     2
      Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 3 of 9




defendants in the complaint and any incident reports created by

any parole officer or administrator concerning the incident

involving himself that occurred on December 13, 2019.         Braswell

claims that he has not received a response to his request for

information and documents.

     As a preliminary matter, it is apparent that Braswell has

received information pertaining to the last names of the Doe

officers listed in the complaint.       Furthermore, Federal Rule of

Civil Procedure 34, provides that “[t]he party to whom a request

for production is directed must respond in writing within 30

days after being served.”     Braswell states that he mailed the

request for production to Officer Norton on February 11, 2020.

Thus, the motion to compel, dated and filed with the court on

March 11, 2020, is premature.

     Additionally, a motion to compel “must include a

certification that the movant has in good faith conferred or

attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court

action.”   Fed. R. Civ. P. 37(a)(1).     Braswell does not indicate

that he made any attempt to send a follow-up letter to officer

Norton regarding his alleged failure to respond to the February

11, 2020 production request.     Thus, Braswell did not make a

                                    3
      Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 4 of 9




sufficient effort to resolve this discovery dispute prior to

filing the motion to compel.

     Nor did Braswell file a memorandum that includes “a concise

statement of the nature of the case and a specific verbatim

listing of each of the items of discovery sought or opposed, and

immediately following each specification . . . the reason why

the item should be allowed or disallowed.”       D. Conn. L. Civ. R.

37(b)1.   Because the motion to compel is premature and does not

include a memorandum or a good faith certificate indicating that

Braswell has conferred with officer Norton in an attempt to

resolve the discovery dispute as required by Fed. R. Civ. P.

37(a)(1) and Local Rule 37(b)1, it is denied without prejudice.

III. Motions for Service [ECF Nos. 9, 18]

     Braswell asks the court to serve the complaint on the

defendants using the Notice of Lawsuit and Waiver of Service of

Summons forms that he has attached to his motions.         If the court

determines, after reviewing the allegations in either the

complaint or the amended complaint, that any claims should

proceed, it will enter the necessary orders directing the clerk

to serve the complaint or the amended complaint on the

appropriate defendants.    Accordingly, the motions seeking

service of the complaint or the amended complaint are denied.

                                    4
       Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 5 of 9




IV.   Motion for Temporary Restraining Order and Preliminary
      Injunction [ECF No. 21]

      Braswell claims that officers Norton, Schmidt, Byrd and

Howlett and other unidentified individuals are interfering with

his access to a law library located at an unspecified courthouse

and his attempts to file motions in civil cases that he has

pending in the Connecticut Superior Court in the Judicial

District of Tolland and the Commission on Human Rights and

Opportunities in Hartford, Connecticut.        He seeks an order

enjoining the defendants from interfering with his access to the

courts.

      In support of his motion, Braswell attaches photocopies of

pages from the Jailhouse Lawyer’s Handbook and a book or

pamphlet that includes the Constitution of the United States.

He does not indicate whether he made the copies of the Jailhouse

Lawyer’s Handbook or the pages from the book containing the

amendments to the United States Constitution at a law library.

He also includes a page from a document indicating that if a

parolee seeks to travel more than 100 miles from the halfway

house, he or she must seek permission to do so thirty days in

advance of the travel date.      It does not appear that Braswell

must travel more than 100 miles from his present residence in

Bloomfield, Connecticut, to reach the courthouse in the judicial
                                5
      Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 6 of 9




district of Tolland, Connecticut, the CHRO office in Hartford or

the United States District Court for the District of Connecticut

located on Main Street, in Hartford.        In fact, Braswell hand-

delivered both motions for injunctive relief to be filed in this

case to the clerk’s office on Main Street, in Hartford,

Connecticut.   See ECF No. 21, at 3; ECF No. 22, at 2.

     Braswell sues the defendants only in their individual

capacities.    Injunctive relief is not available from defendants

in their individual capacities.         See Arzuaga v. Quiros, No.

3:10CV1200(DJS), 2015 WL 13021466, at *1 (D. Conn. Nov. 9, 2015)

(citation omitted).    Furthermore, the relief that Braswell

seeks, an order directing the defendants to refrain from

interfering with his physical access to state courts in

Connecticut and the CHRO, is unrelated to the subject matter of

this case.    As stated above, the claims in this case relate to

an incident that occurred at a halfway house in Hartford,

Connecticut in December 2019, involving Braswell’s placement in

handcuffs.    Because Braswell must demonstrate a likelihood of

success on the merits of his claims in the complaint to obtain

preliminary injunctive relief, the injunctive relief requested

must relate to those claims. See, e.g., De Beers Consol. Mines

Ltd. v. United States, 325 U.S. 212, 220 (1945) (holding that

                                    6
         Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 7 of 9




preliminary injunction appropriate to grant intermediate relief

of “the same character as that which may be granted finally,”

but inappropriate where the injunction “deals with a matter

lying wholly outside of the issues in the suit”); Torres v.

UConn Health, 2017 WL 3713521, at *2 (D. Conn. Aug. 29, 2017)

(preliminary injunctive relief not warranted because claim in

motion was unrelated to underlying claims in complaint).             The

motion seeking a temporary restraining order and a preliminary

injunction is denied.

V.      Motion for Protective Order [ECF No. 22]

        Braswell claims that parole officer Norton and staff

members of Community Solutions, Incorporated, are refusing to

permit him to attend medical appointments due to bias and

discrimination.      He offers no other facts in support of this

allegation.     He seeks a protective order in connection with his

need for treatment as an individual over sixty years of age.

        This request for relief is unrelated to the allegations in

the complaint.      Furthermore, at the time that Braswell filed the

motion, he was living at a residence in Bloomfield, Connecticut.

He has since moved to the APT Foundation located in New Haven,

Connecticut.     Thus, his request for injunctive appears to be

moot.    The motion for protective order is denied.

                                       7
      Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 8 of 9




                              Conclusion

     The first motion to amend, [ECF No. 13], is GRANTED.             The

second motion to amend, [ECF No. 17], is DENIED as moot.          The

motions for service, [ECF Nos. 9, 18], the motion for

preliminary injunction and temporary restraining order, [ECF No.

21], and the motion for protective order, [ECF No. 22], are

DENIED.   The motion to compel, [ECF No. 11], is DENIED without

prejudice.

     Braswell is permitted to file an amended complaint against

parole officers Brian Norton, Schmidt, Byrd and Howlett,

regarding his placement in handcuffs and transport to Hartford

Correctional Center on December 13, 2019.       The amended complaint

should include facts describing how each defendant was involved

in placing him in handcuffs and escorting him to, and placing

him in, Norton’s vehicle to be transported to Hartford

Correctional Center as well as facts describing any statements

that he made to one or more of the defendants regarding the

injuries to his left hand and right shoulder prior to or after

his placement in handcuffs.     In addition, to the extent that

Braswell is asserting a retaliation claim against Norton, he

should describe the nature of the grievances and complaints that

he alleges were the basis of Norton’s alleged retaliatory

                                    8
      Case 3:20-cv-00134-AVC Document 24 Filed 09/30/20 Page 9 of 9




conduct, when he filed those complaints and grievances and

whether Norton was mentioned in the grievances or named as a

defendant in the complaints.

     The amended complaint must be filed within twenty (20) days

of the date of this order.     If Braswell chooses not to file an

amended complaint within the time specified, the case will

proceed only as to allegations in the complaint that are

asserted against Norton.

     The clerk is directed to mail a copy of the complaint, [ECF

No. 1], this order, and an amended prisoner civil rights

complaint to Braswell at his address on file with the court.

     SO ORDERED at Hartford, Connecticut this 30th day of

September, 2020.

                                 _______________/s/________________
                                 Alfred V. Covello
                                 United States District Judge




                                    9
